         Case 3:20-cv-00046-LPR Document 11 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ORLANDO C. SMITH,                                                                    PLAINTIFF
ADC #146659

v.                            Case No. 3:20-cv-00046-LPR-JTK


MARTY BOYD, et al.                                                               DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered on April 23, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice for failure to prosecute. The Court

certifies that an in forma pauperis appeal from this Judgment and accompanying Order would not

be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 23rd day of April 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
